Citation Nr: 0202742	
Decision Date: 03/25/02    Archive Date: 04/04/02	

DOCKET NO.  00-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic sinusitis or 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and AER


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from January 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
sinusitis and allergic rhinitis.  

The veteran also appealed the part of the June 1999 RO 
decision denying service connection for a right heel 
disability.  However, the RO subsequently granted service 
connection for the residuals of a right partial tendo-
achillis rupture in June 2001.  In a statement receive in 
September 2001, the veteran requested higher evaluations for 
all service-connected disabilities (left knee, right heel, 
and right elbow).  As the veteran has disagreed with the 10 
percent rating assigned for his right heel disorder within 
one year of receiving notice of that decision, he must be 
furnished a statement of the case as to that issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is 
addressed in the remand appended to this decision.

As to the raised claims for increased ratings for the 
veteran's left knee and right elbow disorders, since these 
claims have not been previously developed or addressed, they 
are referred back to the RO for appropriate action.  

The veteran had a personal hearing at the RO in March 2000.  
He requested another hearing at the RO in December 2000, and 
such was scheduled in June 2001, but the veteran failed to 
report for this hearing.  Pursuant to a request from the 
veteran, another RO hearing was scheduled in September 2001.  
However, the veteran again failed to appear for the hearing, 
and there is no indication of record that he has requested a 
rescheduling of the hearing.  Thus, this appeal continues as 
though his request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  A chronic sinus or rhinitis condition was not present 
during service or for decades thereafter, and there is no 
competent evidence of a nexus between the claimed condition 
and any incident of active service. 


CONCLUSION OF LAW

A chronic sinus disability, claimed as allergic rhinitis, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.380 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became law.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  This law and regulation requires VA to 
assist claimants in obtaining evidence necessary to 
substantiate their claims, requires VA to clearly notify 
claimants and representatives of the evidence necessary to 
substantiate claims and, in certain circumstances, requires 
VA to provide a veteran with clinical examinations with 
requests for opinions.  The Board finds that the RO fulfilled 
its duty to assist as contemplated by VCAA and implementing 
regulations.  The RO notified the veteran and representative 
of the evidence necessary to substantiate his claim and 
offered to assist him in obtaining all relevant evidence, to 
include by letter in September 2001.  While the veteran in 
this case claims a lengthy history of sinus disability from 
the 1950's forward, and while he has indicated that he did 
receive some clinical treatment therefor over the ensuing 
years, he has not been able to provide VA with sufficient 
information to assist him in collecting additional clinical 
evidence in support of his claim.  The veteran was provided a 
VA examination, which included an opinion addressing the 
contended causal relationship.  All known available private 
and VA medical records have been collected for review.  

Facts:  The veteran filed his initial service-connection 
claim for orthopedic disability shortly after service 
separation, and he pursued additional claims over the years 
since.  He filed his initial claim for service connection for 
sinus disability in February 1999, more than 40 years after 
his separation from service.  

The service medical records show that in February 1951, the 
veteran was admitted to a medical facility with a history of 
a cold of one months' duration.  It was noted that, on the 
day of admission, he had developed a sore throat and fever.  
The impression was acute pharyngitis and/or acute bronchitis.  
An associated record indicates that the diagnosis was 
"pharyngitis, acute, organism unknown."  The veteran was 
thereafter returned to duty and there is no further notation 
that he sought or required any medical treatment related to 
pharyngitis or bronchitis.  The service medical records show 
no treatment for or diagnosis of sinusitis or rhinitis.

The report of the physical examination for service separation 
noted a history of nasal congestion with some chronic 
expectoration associated with recurrent colds.  However, a 
summary of current defects and diagnoses only listed problems 
of the right scapula and right knee.  The clinical separation 
examination included a normal sinus and nose evaluation.  

The veteran's initial service connection claim shortly after 
service was for a left knee disability.  A VA examination 
conducted in April 1955 evaluated the veteran's knee but also 
contains the report of a complete physical examination and, 
at Block 32, noted that the nose, sinuses, mouth and throat 
were normal.  While the veteran pursued additional service 
connection claims and while there are other clinical records 
on file over the intervening decades, these records contain 
no complaints, clinical findings or diagnoses relating to 
sinusitis or rhinitis.  
Following his February 1999 claim, the veteran submitted a 
statement in April 1999 indicating that he had been receiving 
treatment from a private physician for "allergic rhinitis 
since 1994."

A fellow service member (CVM) submitted a lay statement in 
August 1999, corroborating that individuals in USAF basic 
training in January 1951 lived in tents during very cold 
weather and that this appeared to have caused respiratory 
distress among many new recruits due to weather, dirt and 
dust.  This individual did not write that he had any personal 
knowledge of the veteran who was also stationed there at this 
time.  

The veteran's wife submitted a lay statement in March 2000 
indicating that she met the veteran in 1948, and later went 
to visit him during basic training in early 1951, where she 
found him sick with a bad cough and high fever.  She 
shortened her visit and she recalled that, when she left, the 
veteran was standing in line waiting to see a doctor.  She 
also noted that ever since service, her husband had had 
severe sinus problems with sneezing, coughing and drainage.  

In written statements and in testimony before an RO hearing 
officer in March 2000, the veteran has argued that a sinus 
disability began while he was stationed with the US Air Force 
in basic training at Lackland Air Force Base, Texas.  He has 
reported that because of a significant influx of volunteers 
precipitated by the Korean Conflict, he and many others were 
required to live outdoors in tents without any form of heat 
during one of the coldest winters in Texas history.  He 
asserted that he came down with pneumonia, sought and was 
provided treatment for same, and that this series of events 
resulted in a chronic sinus disability, which he has had ever 
since service.  

As a witness at the March 2000 personal hearing, a fellow 
service member (AER) testified that he went through basic 
training with the veteran in January 1951, and that they 
lived in tents without adequate heating during very cold 
weather.  He said he knew that the veteran was sick at the 
time and that he went to the hospital.  He further testified 
that the veteran continued to have problems with coughing and 
sneezing following military service.

In January 2001, the veteran was provided a VA examination.  
The physician recorded the veteran's reported history of 
having incurred sinus disability during basic military 
training.  The veteran also apparently again reported that he 
had never been diagnosed with allergic rhinitis until 1994, 
and that he did not have any skin testing at any time.  The 
examiner noted that a diagnosis of allergic rhinitis was a 
"purely an empirical diagnosis".  Physical examination 
revealed widespread inflammation of the nasal mucosa but 
there was no hypertrophy of the turbinates of the floor of 
the nostrils.  There was no secretion, the throat was 
negative, and the lungs were clear to auscultation and 
percussion with no rales, rhonchi or wheezes.  The diagnosis 
was vasomotor rhinitis.  

Several weeks later, the physician who performed the January 
2001 examination reviewed the veteran's claims folder and his 
earlier examination report.  In an addendum to his initial 
examination report, the physician noted that his examination 
"revealed evidence of vasomotor rhinitis rather than 
allergic rhinitis, not saying that the patient does not have 
some allergic rhinitis superceding a vasomotor rhinitis, 
however, either one, the vasomotor rhinitis or allergic 
rhinitis would not be related to the pharyngitis and 
bronchitis treated in 1951."  Further, the doctor opined that 
the allergy which the veteran had reported was diagnosed in 
1994 would not be related to pharyngitis or bronchitis 
diagnosed in 1951 (during service).  

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred in 
line of duty during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Diseases of allergic etiology may not be disposed of 
routinely for VA compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  An 
increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

Analysis:  The veteran contends that he had an illness during 
basic military training due to exposure to severe inclement 
weather, which resulted in the onset of his current chronic 
sinus disability.  The service medical records show that he 
had an acute episode of pharyngitis and/or bronchitis while 
on active duty.  However, there is no diagnosis of sinusitis 
or rhinitis.  The veteran has reported that the first 
diagnosis of allergic rhinitis was from 1994, decades after 
active military service. While his service separation 
examination did note a history (provided by the veteran) of 
nasal congestion and chronic expectoration in repeated colds, 
that same examination found that the veteran's sinuses were 
normal and such finding was subsequently confirmed three 
months later upon a VA examination.  Moreover, following an 
examination of the veteran and a review of the record, the 
January 2001 VA examiner opined that the veteran's diagnosis, 
whether vasomotor or allergic rhinitis, is not related to the 
acute episode of pharyngitis/bronchitis for which the veteran 
was treated in 1951.  This physician also opined that the 
allergy which the veteran reported as having been diagnosed 
in 1994, would not be related to pharyngitis or bronchitis 
diagnosed in 1951.  There is no medical evidence of a current 
diagnosis of sinusitis.
Absent any competent clinical evidence documenting the onset 
of a chronic sinus disability or rhinitis at any time during 
or for many decades after active military service, and upon 
consideration of the only nexus pinion of record that clearly 
goes against the veteran's claim, the Board finds that the 
preponderance of the evidence of record is against the claim 
for service connection for sinusitis or rhinitis. 

It is noteworthy in this case that, although the veteran 
pursued various other disability claims with VA from shortly 
after service and thereafter, he did not file a service 
connection claim for sinus disability until more than 40 
years after service separation.  In any event, there is a 
complete absence of competent evidence of chronic rhinitis or 
a sinus disability during service or for decades thereafter.  
Moreover, following an examination of the veteran and a 
review of the relevant medical evidence in the claims file, a 
VA physician unequivocally opined that there is no nexus or 
causal relationship between the veteran's current condition, 
rhinitis, and any incident of service, to include an acute 
episode of pharyngitis and bronchitis.  There is no competent 
opinion of record to support the contended causal 
relationship.  Under these circumstances, the Board finds 
that the overwhelming weight of the evidence is against the 
veteran's claim.

The Board has considered the statements from the veteran, a 
fellow service member, and the veteran's spouse, who 
reported, in essence, that the veteran has remained 
symptomatic with coughing, sneezing and expectoration of 
fluid ever since service.  However, while the veteran and 
other lay witnesses are competent to provide a valid 
description of observable symptoms, neither the veteran nor 
any other lay witness are able to provide a competent medical 
opinion which causally relates rhinitis or claimed sinusitis 
to any incident, injury or disease of active military service 
well over 40 years earlier.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay witnesses simply lack the requisite medical 
expertise to provide competent clinical opinions.  Id.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for allergic rhinitis or a 
chronic sinus disability is denied.  


                                                             
REMAND

As noted in the introduction to the above decision, in a 
statement received in September 2001, the veteran indicated 
his disagreement with the 10 percent rating assigned for his 
right heel disorder within one year of receiving notice of 
the decision that granted service connection and assigned the 
10 percent rating.  The claims folder does not show that the 
RO issued the veteran a Statement of the Case on this issue.  
38 C.F.R. § 19.26 (2001); see Manlicon v. West, 12 Vet. App. 
238 (1999). 

Under these circumstances, the case is REMANDED for the 
following action:

The RO should issue the veteran a 
Statement of the Case on the claim for 
the assignment of a rating in excess of 
10 percent for his service-connected 
right heel disability.  The Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.  

This case should then be returned to the Board, if in order, 
to include receipt of a timely Substantive appeal, after 
compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

